Name: Commission Regulation (EC) No 982/94 of 29 April 1994 fixing the export refunds on syrups and certain other sugar products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /28 Official Journal of the European Communities 30. 4. 94 COMMISSION REGULATION (EC) No 982/94 of 29 April 1994 fixing the export refunds on syrups and certain other sugar products exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EEC) No 1400/78 of 20 June 1978 laying down general rules for the production refund on sugar used in the chemical industry Q, to the products listed in the Annex to the last mentioned Regulation ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 19 (4) thereof, Whereas the basic amount of the refund on the other products listed in Article 1 (1 ) (d) of Regulation (EEC) No 1785/81 exported in the natural state must be equal to one-hundredth of an amount which takes account, on the one hand, of the difference between the intervention price for white sugar for the Community areas without deficit for the month for which the basic amount is fixed and quotations or prices for white sugar on the world market and, on the other, of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements ; Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (d) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas the application of the basic amount may be limited to some of the products listed in Article 1 (1 ) (d) of Regulation (EEC) No 1785/81 ; Whereas Article 8 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that the export refund on 100 kilograms of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 is equal to the basic amount multiplied by the sucrose content, includ ­ ing, where appropriate, other sugars expressed as sucrose ; whereas the sucrose content of the product in question is determined in accordance with Article 13 of Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar 0, as last amended by Regulation (EEC) No 1 684/92 (6) ; Whereas Article 19 of Regulation (EEC) No 1785/81 makes provision for setting refunds for export in the natural state of products referred to in Article 1 ( 1 ) (f) and (g) of that Regulation ; whereas the refund must be fixed per 100 kilograms of dry matter, taking account of the export refund for products falling within CN code 1702 30 91 and for products referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 and of the economic aspects of the intended exports ; whereas the refund is to be granted only for products complying with the condi ­ tions in Article 3 of Commission Regulation (EEC) No 1469/77 of 30 June 1977 laying down rules for applying the levy and the refund in respect of isoglucose and amending Regulation (EEC) No 192/75 (8), as amended by Regulation (EEC) No 1714/88 (9); Whereas Article 7 of Regulation (EEC) No 766/68 provides that the basic amount of the refund on sorbose exported in the natural state must be equal to the basic amount of the refund less one-hundredth of the produc ­ tion refund applicable, pursuant to Council Regulation (&gt;) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7. (3) OJ No L 143, 25. 6. 1968 , p. 6 . (4) OJ No L 167, 26. 6. 1976, p. 13 . 0 OJ No L 50, 4. 3 . 1970, p. 1 . (*) OJ No L 176, 30. 6. 1992, p. 31 . 0 OJ No L 170, 27. 6. 1978, p . 9 . (8) OJ No L 162, 1 . 7. 1977, p. 9 . 0 OJ No L 152, 18 . 6. 1988, p. 23. 30 . 4. 94 Official Journal of the European Communities No L 111 /29 tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 ('), as amended by Regulation (EC) No 3528/93 (2), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (3), as amended by Regulation (EC) No 547/94 (4); Whereas the refunds referred to above must be fixed every month ; whereas they may be altered in the intervening period ; Whereas application of these quotas results in fixing refunds for the products in question at the levels given in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 990/93 (*) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , exported in the natural state, shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 108 , 1 . 5 . 1993, p. 106. (4) OJ No L 69, 12. 3 . 1994, p. 1 . O OJ No L 102, 28. 4. 1993, p. 14. No L 111 /30 Official Journal of the European Communities 30 . 4. 94 ANNEX to the Commission Regulation of 29 April 1994 fixing the export refunds on syrups and certain other sugar products exported in the natural state Product code Amount of refund  ECU/ 100 kg dry matter  1702 40 10 100 33,70 (2)(3) 1702 60 10 000 33,70 (2)(3)  ECU/ 1 % sucrose x 100 kg  1702 60 90 000 0,3370 (')(3)  ECU/ 100 kg dry matter  1702 90 30 000 33,70 (2)(3)  ECU/ 1 % sucrose x 100 kg  1702 90 60 000 0,3370 (')(3) 1702 90 71 000 0,3370 C)(3) 1702 90 90 900 0,3370 (') (3) (4)  ECU/ 100 kg dry matter  2106 90 30 000 33,70 (2)(3)  ECU/ 1 % sucrose x 100 kg  2106 90 59 000 0,3370 (')(3) (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70 . (2) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77. (3) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Monte ­ negro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . (4) The basic amount is not applicable to the product defined under point 2 of the Annex to Regulation (EEC) No 3513/92 (OJ No L 355, 5. 12 . 1992, p. 12). NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 607/94 (OJ No L 77, 19 . 3 . 1994, p. 5).